               Case 2:21-cv-03983-MMB Document 1 Filed 09/07/21 Page 1 of 7




                         IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF PENNSYLVANIA


                                                  :
JOHN MASON III,                                   :    Case No.
                                                  :
                 Plaintiff,                       :
                                                  :    Removed from Court of Common Pleas,
          v.                                      :    Philadelphia County, Case No. 210702532
                                                  :
UBER TECHNOLOGIES, INC.,                          :
                                                  :
                 Defendant.
                                                  :

                               NOTICE OF REMOVAL OF ACTION

           Pursuant to 28 U.S.C. §§ 1331, 1367(a), 1441 and 1446, Defendant Uber Technologies,

Inc., (“Uber”) by and through its undersigned counsel, hereby removes this case, to this Court from

the Court of Common Pleas, Philadelphia County.             In support of this Notice of Removal

(“Notice”), Uber states as follows:

I.         PROCESS, PLEADINGS, AND ORDERS

     1.        Plaintiff John Mason III (“Plaintiff”) filed a Complaint (the “Complaint”) on July 30,

2021, designated as Case No. 210702532 in the Court of Common Pleas of Philadelphia.

Plaintiff’s Complaint is attached as Exhibit A.

     2.        Plaintiff served Uber with a Summons and a copy of the complaint on August 6, 2021.

Service of Process Transmittal and Attachments are attached as Exhibit B.

     3.        The Complaint alleges the following claims: (1) violation of the Philadelphia Fair

Criminal Record Screening Law (Philadelphia Code § 9-3504 et seq.); and (2) common law

wrongful termination in violation of public policy. Ex. A.

     4.        Pursuant to 28 U.S.C. § 1446(a), the attached Exhibits A and B constitute all process,

pleadings and orders served upon Uber or filed or received in this action by Uber.
             Case 2:21-cv-03983-MMB Document 1 Filed 09/07/21 Page 2 of 7




II.         VENUE

       5.     Because the Court of Common Pleas of Philadelphia lies in the Eastern District of

Pennsylvania, this Court is the appropriate venue for removal. See 28 U.S.C. §§ 118(a) and

1441(a).

III.        FEDERAL JURISDICTION

       6.     Under 28 U.S.C. § 1332(a), federal courts have original jurisdiction over actions in

which the matter in controversy exceeds $75,000, exclusive of interest and costs, and is between

citizens of different states.

              A. Diversity Of Citizenship Exists

       7.     For diversity purposes, an individual is a citizen of the state in which he or she is

domiciled with the intent to remain. Swiger v. Allegheny Energy, Inc., 540 F.3d 179, 182 (3d Cir.

2008). To be domiciled in a state, a person must reside there and intend to remain indefinitely.

See Krasnov v. Dinan, 465 F.2d 1298, 1300-01 (3d Cir. 1972). A person may only have one

domicile, and thus, may be a citizen of only one state for diversity jurisdiction purposes. See

Williamson v. Osenton, 232 U.S. 619, 625 (1914). Plaintiff alleges that he is a citizen of the

Commonwealth of Pennsylvania. Exhibit A, at ¶ 1. Accordingly, Plaintiff is a citizen of the

Commonwealth of Pennsylvania for purposes of diversity jurisdiction.

       8.     For purposes of diversity jurisdiction, a corporation is deemed to be a citizen of the

state in which it was incorporated and the state where it has its principal place of business. 28

U.S.C. § 1332(c)(1). A corporation’s principal place of business is its “nerve center” – the place

“where a corporation’s officers direct, control, and coordinate the corporation’s activities.” Hertz

Corp. v. Friend, 130 S. Ct. 1181, 1192 (2010).




                                                   2
          Case 2:21-cv-03983-MMB Document 1 Filed 09/07/21 Page 3 of 7




   9.      Uber is incorporated in the State of Delaware, and its principal place of business in

California. Exhibit C, Declaration of Deborah Soh, at ¶ 2. Accordingly, Uber is a citizen of

Delaware and California for diversity purposes.

   10.     As a result, there is complete diversity among the parties for purposes of removal.

           B. Amount In Controversy Exceeds $75,000

   11.     Pursuant to 28 U.S.C. § 1446(c), Uber need only establish by a preponderance of

evidence that the amount in controversy exceeds the $75,000 jurisdictional requirement.

   12.     In the Complaint, Plaintiff alleges he was terminated from employment in April 2019

based on the results of a background check and suffered economic loss, including lost wages,

emotional distress, and pain and suffering. Exhibit A, at ⁋⁋ 12-15.

   13.     Plaintiff alleges he seeks damages in excess of $75,000, and also states that he seeks

compensatory damages, including back pay (which, as of the date of this filing, would alone

compromise over two years of wages), front pay, past and future lost wages, lost pay increases and

incentives, lost opportunity, lost benefits, lost future earning capacity, injury to reputation, mental

and emotional distress, and pain and suffering, punitive damages, and attorneys’ fees. Exhibit A,

at § IV “Relief Requested.”

   14.     Plaintiff also seeks liquidated damages for his claim under the Philadelphia Fair

Criminal Record Screening Law, Philadelphia Code § 9-3500 et seq. Exhibit A, at ⁋ 32.

   15.     Where removal is based on diversity of citizenship and the initial pleading seeks a

money judgment but does not demand a specific sum, “the notice of removal may assert the amount

in controversy,” and a removing defendant need only establish that it is more likely than not that

the amount in controversy exceeds the jurisdictional minimum of $75,000. See 28 U.S.C. §

1446(c)(2)(A).




                                                  3
          Case 2:21-cv-03983-MMB Document 1 Filed 09/07/21 Page 4 of 7




   16.     For jurisdictional purposes, “determining the amount in controversy begins with a

reading of the complaint filed in the state court.” See Samuel-Bassett v. Kia Motors America, Inc.,

357 F.3d 392, 398 (3d Cir. 2004). The court, however, does not merely accept a plaintiff’s

contentions regarding the amount in controversy, but is required to analyze the legal claims to

determine if a plaintiff’s actual monetary demands exceed the $75,000 threshold. Morgan v. Gay,

471 F.3d 469, 474-75 (3d Cir. 2006).

   17.     Although Uber disputes the validity of Plaintiff’s claims and that he is entitled to any

relief, a successful litigant under the Philadelphia Fair Criminal Record Screening Law would be

entitled to compensatory damages, liquidated damages of up to $5,000, and reasonable attorney’s

fees. See Philadelphia Code § 9-3508.

   18.     Similarly, a plaintiff who successfully brings a Pennsylvania state law wrongful

discharge in violation of public policy claim can recover compensatory damages, including back

pay, front pay, and emotional distress damages, Schall v. Ronak Foods, No. 2:19-cv-01463, 2019

WL 4034765 at *6 (E.D. Pa. Aug. 27, 2019), and punitive damages, see Rue v. K-Mart Corp., 691

A.2d 498 (Pa. Super. 1997).

   19.     Considering the combination of Plaintiff’s claims for compensatory harm, punitive

damages, liquidated damages, and attorneys’ fees, it is plausible that a fact finder might conclude

that his damages exceed $75,000, exclusive of interest and costs. Frederico v. Home Depot, 507

F.3d 188, 199 (3rd Cir. 2007) (holding that punitive damages add to the amount in controversy);

Missouri State Life Ins. Co. v. Jones, 290 U.S. 199 (1993) (holding that when available under state

law, attorneys’ fees must be considered in determining the amount in controversy); Suber v.

Chrysler Corp., 104 F.3d 578, 585 (3d Cir. 1997) (same). Consequently, the requirements of 28




                                                4
              Case 2:21-cv-03983-MMB Document 1 Filed 09/07/21 Page 5 of 7




U.S.C. § 1332(a) have been met in that the amount in controversy exceeds $75,000, exclusive of

interest and costs, and because this is a civil action between citizens of different states.

      20.      By reason of the foregoing and pursuant to 28 U.S.C. §§ 1441(b) and (c), Uber desires

and is entitled to have this case removed from the Court of Common Pleas Philadelphia to the

United States District Court for the Eastern District of Pennsylvania.

IV.         COMPLIANCE WITH PROCEDURAL REQUIREMENTS

      21.      This Notice of Removal is timely filed pursuant to 28 U.S.C. § 1446(b), as it is being

filed on September 7, 2021, which is within thirty days of Uber’s receipt of the Complaint.

      22.      In accordance with 28 U.S.C. § 1446(d), Uber has filed this Notice with this Court, is

serving a copy of this Notice upon counsel for Plaintiff, and are filing a copy of this Notice in the

Court of Common Pleas of Philadelphia.

      23.      Uber reserves the right to submit further evidence supporting this Notice should

Plaintiff move to remand.

V.          CONCLUSION

            WHEREFORE, having fulfilled all statutory requirements, Defendant Uber Technologies,

Inc. prays that the instant action pending against it in the Court of Common Pleas of Philadelphia,

be removed to this Court and request that this Court assume full jurisdiction over this matter as

provided by law.




                                                   5
          Case 2:21-cv-03983-MMB Document 1 Filed 09/07/21 Page 6 of 7




                                       s/ William J. Simmons
                                       William J. Simmons (PA # 206860)
                                       Kayleen Egan (PA # 321735)
                                       LITTLER MENDELSON, P.C.
                                       Three Parkway
                                       1601 Cherry Street, Suite 1400
                                       Philadelphia, PA 19102.1321
                                       Tel: (267) 402-3000
                                       Fax: (267) 402-3131
                                       wsimmons@littler.com
                                       kaegan@littler.com

                                       Attorneys for Defendant
Dated: September 7, 2021               Uber Technologies, Inc.




                                       6
         Case 2:21-cv-03983-MMB Document 1 Filed 09/07/21 Page 7 of 7




                                CERTIFICATE OF SERVICE

       I, William J. Simmons, hereby certify that I caused to be served the foregoing Notice of

Filing of Removal of Action, via email and first class mail, upon the following:


                                        Graham F. Baird
                            LAW OFFICES OF ERIC A. SHORE
                                       Two Penn Center
                                1500 JFK Boulevard, Ste. 1240
                                    Philadelphia, PA 19102
                             Attorneys for Plaintiff, John Mason III



                                                    s/ William J. Simmons
                                                    William J. Simmons


Dated: September 7, 2021
